COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-14-00112-CR


MARTIN ESCAMILLA                                                    APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

           FROM THE 372ND DISTRICT COURT OF TARRANT COUNTY
                       TRIAL COURT NO. 1349125R

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      Appellant Martin Escamilla attempts to appeal from his conviction for

assault.    See Tex. Penal Code Ann. § 22.01(b)(2)(A) (West Supp. 2014).

Escamilla pleaded guilty pursuant to a plea bargain, and in accordance with the

plea bargain, the trial court sentenced him to three years’ confinement. The trial




      1
       See Tex. R. App. P. 47.4.
court’s certification of his right to appeal states that this “is a plea-bargain case,

and the defendant has NO right of appeal.” See Tex. R. App. P. 25.2(a)(2).

      On April 25, 2014, we notified Escamilla that this appeal could be

dismissed based on the trial court’s certification unless he or any party desiring to

continue the appeal filed a response showing grounds for continuing the appeal.

See Tex. R. App. P. 25.2(d), 43.2(f). No response has been filed.

      In accordance with the trial court’s certification, we therefore dismiss this

appeal. See Tex. R. App. P. 25.2(d), 43.2(f).


                                                    PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 14, 2014




                                          2